United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                  April 19, 2006

                                                            Charles R. Fulbruge III
                                                                    Clerk
                             No. 05-41039
                           Summary Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

GUALBERTO LUIS,

                                      Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                        USDC No. 2:05-CR-54-ALL
                          --------------------

Before KING, WIENER, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Gualberto Luis appeals his conviction following a jury trial

for possession with the intent to distribute 609 kilograms of

marijuana.     Luis asserts that there was insufficient evidence for

the jury to conclude that he knowingly possessed the marijuana.

The Government, however, put on evidence of unusual circumstances

surrounding the shipment of produce that Luis was driving.          It

was mysteriously delayed, and it was added to at one point in the

trip.    In addition, Luis was nervous at the checkpoint, he gave


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-41039
                                -2-

an implausible explanation to border patrol agents, and he tried

to leave the scene after a dog’s alert.   The circumstantial

evidence of Luis’s knowledge was sufficient.   See United States

v. Sanchez, 961 F.2d 1169, 1173 (5th Cir. 1992).

     Next Luis asserts that statements made by the prosecutor

during closing arguments were plain error.   We find no error

because the statements consisted of reasonable inferences that

were grounded upon the evidence admitted at trial.   See United

States v. Looney, 959 F.2d 1332, 1343 (5th Cir. 1992).    Moreover,

assuming arguendo that the statements were improper, they did not

affect Luis’s substantial rights.   The district court instructed

the jury not to consider the arguments of counsel as evidence,

and the evidence of Luis’s guilt was strong.   See United States

v. Gallardo-Trapero, 185 F.3d 307, 322 (5th Cir. 1999); United

States v. Lankford, 196 F.3d 563, 574 (5th Cir. 1999).

     Finally, Luis asserts that the district court plainly erred

by admitting an incriminating statement he made after he had

invoked both his right to counsel and the right to remain silent.

Luis never invoked his right to counsel because he failed to

clearly articulate a desire to have counsel assist him.    See

Soffar v. Cockrell, 300 F.3d 588, 595 (5th Cir. 2002).    Although

he did clearly and unequivocally assert his right to remain

silent, government agents scrupulously honored his request to

remain silent, asking him only permissible “routine booking

questions.”   See Pennsylvania v. Muniz, 496 U.S. 582, 601-02
                           No. 05-41039
                                -3-

(1990).   The district court did not err in admitting the

statement because Luis voluntarily made it while fully aware of

his right to remain silent.   See Soffar, 300 F.3d at 592; United

States v. Gonzales, 121 F.3d 928, 939-40 (5th Cir. 1997).

     The judgment of the district court is AFFIRMED.